TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 30, 2013



                                      NO. 03-12-00698-CR


                                    Roni Medearis, Appellant

                                                 v.

                                  The State of Texas, Appellee




            APPEAL FROM 427TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON AND ROSE
                    AFFIRMED -- OPINION BY JUSTICE ROSE




THIS CAUSE came to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error in the trial court’s order. IT IS

THEREFORE ORDERED that the order of the trial court is in all things affirmed; and it

appearing that the appellant is indigent and unable to pay costs, that no adjudication as to costs is

made, and that this decision be certified below for observance.